Citation Nr: 1142329	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-35 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1976 to January 1979; however, the Veteran has only one year, ten months, and 10 days of credible active military service.  The Veteran has lost service for the following periods of time, for the stated reasons:  July 8, 1978 - 1 day, absent without leave (AWOL); July 25, 1978 to October 25, 1978 - 93 days, AWOL; October 25, 1978 to November 21, 1978 - 27 days, Imprisonment; and December 6 1978 to January 2, 1979 - 28 days, Imprisonment. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied the Veteran's claim of service connection for asthma.  

In September 2008, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c)  (West 2002). 

The Board remanded the matter November 2008 for additional development of the record.  Pursuant to the November 2008 remand directives, the Veteran was scheduled for a VA examination to determine the likely etiology of his asthma.  The examination was held in September 2009.  

In a March 2010 decision, the Board denied the Veteran's claim of service connection for asthma.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a Joint Motion for Remand, the Veteran and VAs General Counsel (the parties) agreed that it was necessary to vacate the Board's March 2010 decision and remand the matter back to the Board because the Board's March 2010 decision was based on a medical opinion provided by the September 2009 VA examiner, which the parties to the Joint Motion deemed inadequate.  Thus, the case was sent back to the Board for compliance.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for asthma.  He contends that his asthma began in service.  

Service treatment records show that in October 1976, the Veteran complained of chest pain which was diagnosed as a viral syndrome.  In June 1977, he complained of having a bad cold for three weeks with chest pain and headache.  Medication was prescribed.  In July 1977, the Veteran was seen with complaints of nausea.  His lungs were found to be within normal limits.  He later complained of a chest cold in May 1978, which had been present for one month.  The assessment was viral syndrome.  In June 1978, he was diagnosed with an upper respiratory infection (URI) times one month after complaining of chest tightness, cough, back pain, and upper right quadrant pain.  This clinic note indicates the Veteran had no history of asthma or allergies and his lungs were clear.  The note indicated the Veteran's chest was clear to auscultation on examination.  The June 1978 note referred to an earlier note that same month for treatment of a URI but stated that the Veteran's cough had increased.  The cough was not productive, but the Veteran ended up vomiting whatever he ate because of the increased coughing.  The Veteran was diagnosed with, and treated for, another upper respiratory infection in November 1978 of three to four days duration.  He waived a separation physical examination prior to his discharge from service in January 1979.  

Post-service medical evidence includes a May 1979 private treatment record which shows the Veteran was treated by an unidentified physician, with a complaint of wheezing for 10 days, with difficulty sleeping and breathing.  At the time, the Veteran reported that he had recently been diagnosed with pneumonia of his right lower chest and had been treated with antibiotics.  The examining physician observed bilateral wheezes and rales in the Veteran's right lower chest.  He also indicated that the Veteran was a pack-a-day smoker.  He did not provide any diagnosis relative to the Veteran's current complaints, but noted that there was no history of asthma.  On follow-up examination, the Veteran's chest was clear except for some wheezes.  A discharge summary from a private hospital, dated in July 1980, shows the Veteran was hospitalized for three days after experiencing a severe asthmatic attack.  He was treated and released with final diagnoses of moderately severe asthma and bronchitis. 

In a letter dated in September 2004, Dr. D. identified himself as the physician who had treated the Veteran in 1979.  He wrote that the Veteran had presented to his clinic in May 1979, with bilateral wheezes and rales in the right lower chest.  Dr. D. noted that the Veteran did not have a history of asthma then, but his symptoms at that time were certainly suggestive of asthma.  Dr. D. further noted that the Veteran was thereafter seen on several occasions for his asthma-the last of which was in June 1981. 

At a VA examination in November 2004, the Veteran reported that he felt shortness of breath on one occasion in 1979 during military service.  He stated that he was seen by a military physician, but was not diagnosed or treated, and the symptoms subsided without intervention.  He further stated that after discharge from service, he developed shortness of breath and was initially diagnosed with and treated for pneumonia, and later asthma.  He also reported a history of smoking a half-pack to three-fourths pack of cigarettes per day for the last 30 to 35 years.  The examiner provided the following diagnoses: asthma by history, with a pulmonary function test (PFT) showing moderate obstructive lung disorder with a positive bronchodilator response and mild reduction of diffusing capacity; and history of chronic smoking. 

In a September 2005 statement, the Veteran indicated that during service he spent time guarding red-eye missiles, working in the motor pool around diesel-burning vehicles, working in gas chambers, and bib-whacking.  He contended that any of these activities could have factored in his current disability.  In an October 2005 statement, the Veteran's mother wrote that he did not have asthma or chest congestion prior to joining the service. 

In September 2008, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge. He testified that during service, and while in Korea, he was hospitalized with a diagnosis of pneumonia.  The Veteran also testified that he was treated at VA medical facilities (VAMCs) in the Richmond, Virginia area, beginning in approximately 1980; and in New Jersey, beginning in 1984. 

The RO contacted both of the identified VAMCs.  The Richmond VAMC indicated that there were no records of treatment available and that the Veteran was only seen at the New Jersey VAMC.  The New Jersey VAMC provided medical records dated from May 2000 to July 2009 and indicated that there were no other records of treatment available between January 1984 and November 2000.  The available treatment records show intermittent treatment for asthma and note a history of chronic smoking, with cessation in August 2008.  It does not appear that the Veteran was notified of the outcome of the RO's attempts to obtain the records identified by the Veteran from Richmond and East Orange.  

In November 2008, the Board remanded the case for additional development, to include a VA examination.  The Veteran underwent a VA respiratory examination in September 2009.  At the outset of the examination, the examiner indicated review of the claims file.  The Veteran reported that he began to have shortness of breath and cough during military service.  He also related that his shortness of breath continued after leaving service, and had progressively worsened over the past 20 years, though mainly upon exertion. 

The examiner noted that the Veteran had been smoking one to one and a half packs of cigarettes for the past 20 years and was currently still smoking between 5 and 6 cigarettes daily.  Following a clinical examination, the examiner provided a diagnosis of asthma.  He noted that there was no evidence of asthma during military service.  The examiner also stated that during military service, the Veteran was only treated for upper respiratory infections which were self-limiting and resolved with no further reoccurrence.  Therefore, the examiner opined that the Veteran's current respiratory condition of asthma was not related to military service.  He further stated that there was no medical evidence to support a diagnosis of asthma during military service and any current pulmonary-related condition is related to the Veteran's significant smoking history which was still ongoing. 

Based on this opinion, the Board denied the Veteran's claim of service connection for asthma in a March 2010 decision.  The Veteran appealed that determination to the Court, and the Court vacated and remanded the March 2010 decision.  In the Joint Motion for Remand, the parties found that the September 2009 VA examination was inadequate; and, the Board relied on this examination to support its decision.  

In the respiratory examination report of September 2009, the examiner opined that the Veteran's asthma was not related to his military service; however, according to the Joint Motion, the examination report was not based on a comprehensive review of the Veteran's recorded medical history and clinical examination.  

In the September 2009 examination report, the examiner noted that "review of service records showed the Veteran had been evaluated for upper respiratory infection on June 8, 1978.  During that time he was complaining of cough for about a week.  He was also complaining of chest pain during that time.  He was diagnosed with upper respiratory infection.  The Veteran had no further recurrence of upper respiratory infection during his remaining military service."  The parties to the Joint Motion noted, however, that the Veteran's June 8, 1978 service treatment record clearly states that he complained of a "U.R.I., chest tightness, cough, back pain R.U.Q. [right upper quadrant] pain x 1 month" with congestion and was diagnosed with viral syndrome.  The parties further noted that the Veteran's November 27, 1978 service treatment record clearly states that he complained of a cold for three to four days and was given an assessment of upper respiratory infection.  

The Joint Motion found that the September 2009 examiner's failure to consider the May 1978 chest cold for a month with congestion, the misstatement of the duration of the June 1978 upper respiratory infection and cough, and the omission of the November 1978 service medical record not only contradicted the examiner's own statement, it contravened the Board's March 2010 finding that the examiner conducted "a comprehensive review of the Veteran's recorded medical history and clinical examination."

Because the September 2009 examiner did not adequately demonstrate that the Veteran's claims file was thoroughly reviewed as evidence by the examiner's inaccurate reporting of the Veteran's medical history, another VA examination must be conducted to obtain an opinion that considers all evidence of record and accurately considers the Veteran's pertinent in-service medical history and post-service medical history.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in September 2009, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current asthma.  That was not accomplished with respect to the September 2009 VA examination.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current asthma.  

Finally, in a statement dated in December 2009, the Veteran referenced pending Social Security Administration benefits.  On remand, all appropriate efforts should be undertaken to obtain records from the Social Security Administration that pertain to a claim and/or award of social security disability, as well as any medical records relied upon in making that determination.  

The Veteran should also be notified pursuant to 38 C.F.R. § 3.159(e) that the Richmond VAMC had no records and that the New Jersey VAMC reported that there were no other records of treatment available between January 1984 and November 2000.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 3.159(e), provide notice to the Veteran that records from the Richmond VAMC could not be obtained and that New Jersey VAMC informed the RO that there were no records of treatment available between January 1984 and November 2000.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.

2.  Contact the Social Security Administration and obtain, to the extent possible, all records from the Social Security Administration that pertain to a claim and/or award of social security disability, as well as any records, including medical records relied upon in making that determination.

3.  Following the above, the Veteran should be accorded a VA examination for asthma.  The report of examination should include a detailed account of all manifestations of respiratory disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is requested to offer an opinion as to the etiology of any current diagnosis of asthma found to be present.  Does the evidence of record support that the Veteran's asthma manifested during service, but was not properly diagnosed?  Is it as least as likely as not (a probability of 50 percent or greater) that any current asthma, or other respiratory disorder, is related to the instances of treatment for upper respiratory infections noted during service or to any other incident of active military service?  In that regard, the examiner's attention is directed to service treatment records dated in June 1978 and November 1978.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examining physician should provide complete rationale for all conclusions reached. 

4.  Following the above, ensure that the examination report is complete and responsive and, if not, return the report as inadequate.  Then readjudicate the Veteran's claim after undertaking any other development deemed warranted.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


